***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. GERRY L. GOODE
                 (AC 43841)
                  Prescott, Alexander and DiPentima, Js.

                                  Syllabus

Convicted, after a jury trial, of the crime of criminal damage to a landlord’s
   property in the first degree, the defendant appealed to this court claiming
   that the state presented insufficient evidence to establish the element
   of specific intent. The defendant entered into a residential lease with
   the victim for a property in Windsor. Subsequently, the victim went to
   the property during the lease term and discovered that it was damaged.
   The victim informed the defendant that he wanted to return with a home
   improvement contractor to estimate the damage to the property. The
   defendant refused to allow the victim subsequent access to the property,
   and, when the victim and the contractor eventually returned, a police
   officer had to accompany them. Held that the defendant could not prevail
   on his claim that the state presented insufficient evidence to establish
   that he specifically intended to damage the victim’s property: the state
   produced testimonial and photographic evidence of the substantial dam-
   age to the entirety of the victim’s property, and this severe damage
   provided the jury with a basis to reasonably find the necessary specific
   intent to find the defendant guilty, and the jury reasonably could have
   inferred, from the extent of the damage, that the damage was not caused
   by accident or neglect; moreover, the defendant’s conduct after damag-
   ing the victim’s property indicated his consciousness of guilt, which the
   jury could have relied on to infer his specific intent.
         Argued September 9—officially released October 5, 2021

                            Procedural History

  Substitute information charging the defendant with
the crimes of criminal damage to a landlord’s property
in the first degree and larceny in the sixth degree,
brought to the Superior Court in the judicial district of
Hartford, geographical area number fourteen, and tried
to the jury before Prats, J.; verdict and judgment of
guilty of criminal damage to a landlord’s property in
the first degree, from which the defendant appealed to
this court. Affirmed.
   Brian D. Russell, for the appellant (defendant).
   Meryl Gersz, deputy assistant state’s attorney, with
whom, on the brief, were Sharmese L. Walcott, state’s
attorney, and Donna Mary Parker, senior assistant
state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, Gerry L. Goode,
appeals from the judgment of conviction, rendered after
a jury trial, of criminal damage to a landlord’s property
in the first degree in violation of General Statutes § 53a-
117e.1 On appeal, the defendant claims that the state
presented insufficient evidence to establish the element
of specific intent. We disagree, and, accordingly, affirm
the judgment of conviction.
   The jury reasonably could have found the following
facts. On September 2, 2014, the defendant entered into
a residential lease with the victim, Daniel C. Nolan, with
respect to property located at 26 Whitney Circle in
Windsor. The property was in good condition at the
time the lease commenced, and the defendant was obli-
gated to maintain the property in a clean and safe condi-
tion.
  In December, 2017, the defendant called the victim
to request reimbursement for a repair to the furnace.
The victim agreed to pay the defendant but also indi-
cated that he wanted to inspect the property. The defen-
dant initially demurred, but after several delays, he
acquiesced to the victim’s request. The victim went to
the property at the end of December, 2017, to discover
that the property was ‘‘very much trashed [and]
destroyed.’’ After some discussion, the victim informed
the defendant that he wanted to return with a home
improvement contractor to estimate the damage to the
property. The defendant refused to allow the victim
subsequent access to the property, so when the victim
and the contractor eventually returned, a police officer
had to accompany them. The victim also commenced
eviction proceedings, which ultimately resulted in the
defendant leaving the property on July 11, 2018.
   Following the defendant’s departure, the victim took
numerous photographs depicting the damage to the
entirety of the property. The victim contacted the police
and Officer Michael Tustin commenced an investiga-
tion. Tustin described the entire property as ‘‘very dam-
aged’’ and noted the ‘‘ripped up’’ carpets, the very strong
smell of urine and feces, missing pieces of sheetrock
from the walls, exposed electrical cable, the presence
of garbage throughout, and significant water damage.
The victim needed professional services to restore the
property, which took approximately eight and one-half
months. The restoration cost $25,600.
   The state charged the defendant with criminal dam-
age of a landlord’s property in the first degree in viola-
tion of § 53a-117e, and larceny in the sixth degree in
violation of General Statutes § 53a-125b. Following a
two day trial, the jury found the defendant guilty with
respect to the former and not guilty as to the latter.
The court imposed a sentence of two and one-half years
of incarceration, execution suspended, and three years
of probation. This appeal followed.
   The defendant’s sole claim on appeal is that the state
failed to produce sufficient evidence that he specifically
intended to damage the victim’s property. ‘‘Our
Supreme Court has noted that [a] party challenging the
validity of the jury’s verdict on grounds that there was
insufficient evidence to support such a result carries a
difficult burden. . . . In particular, before [an appel-
late] court may overturn a jury verdict for insufficient
evidence, it must conclude that no reasonable jury
could arrive at the conclusion the jury did. . . .
Although the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense . . . each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
   ‘‘The standard of review we apply to a claim of insuffi-
cient evidence is well established. In reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a [two part] test. First, we construe the evi-
dence in the light most favorable to sustaining the ver-
dict. Second, we determine whether upon the facts so
construed and the inferences reasonably drawn there-
from the [jury] reasonably could have concluded that
the cumulative force of the evidence established guilt
beyond a reasonable doubt. . . .
   ‘‘Additionally, [a]s we have often noted, proof beyond
a reasonable doubt does not mean proof beyond all
possible doubt . . . nor does proof beyond a reason-
able doubt require acceptance of every hypothesis of
innocence posed by the defendant that, had it been
found credible by the [jury], would have resulted in an
acquittal. . . . On appeal, we do not ask whether there
is a reasonable view of the evidence that would support
a reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence
that supports the [jury’s] verdict of guilty.’’ (Citation
omitted; internal quotation marks omitted.) State v. Ste-
phenson, 207 Conn. App. 154, 164–65,             A.3d
(2021).
   We agree with the parties that § 53a-117e is a specific
intent crime, because it requires, inter alia, that a tenant
intentionally damage a landlord’s property in an amount
exceeding $1500. See, e.g., General Statutes § 53a-3.2
‘‘Intent is a question of fact, the determination of which
should stand unless the conclusion drawn by the trier
is an unreasonable one. . . . [T]he [jury is] not bound
to accept as true the defendant’s claim of lack of intent
or his explanation of why he lacked intent. . . . Intent
may be, and usually is, inferred from the defendant’s
verbal or physical conduct. . . . Intent may also be
inferred from the surrounding circumstances. . . . The
use of inferences based on circumstantial evidence is
necessary because direct evidence of the accused’s
state of mind is rarely available. . . . Intent may be
gleaned from circumstantial evidence . . . . Further-
more, it is a permissible, albeit not a necessary or man-
datory, inference that a defendant intended the natural
consequences of his voluntary conduct.’’ (Internal quo-
tation marks omitted.) State v. Pjura, 200 Conn. App.
802, 808–809, 240 A.3d 772, cert. denied, 335 Conn. 977,
241 A.3d 131 (2020); see also State v. Best, 337 Conn.
312, 320, 253 A.3d 458 (2020) (state of mind of one
accused of crime is often most significant and, at same
time, most elusive element of crime charged, and,
because it is practically impossible to know what
accused is thinking or intending at given moment, state
of mind usually proved by circumstantial evidence);
State v. Morlo M., 206 Conn. App. 660, 690,      A.3d
(2021) (intent almost always proved by circumstantial
evidence).
   The state produced both testimonial and photo-
graphic evidence of the substantial damage to the
entirety of the victim’s property. This included holes in
the sheetrock, shattered mirrored closet doors, broken
closet doors, burn marks on a butcher block kitchen
countertop, a damaged refrigerator, damage to vanities
and kitchen cabinets, a broken railing, garbage through-
out the property, mold and water damage, cracked and
broken tile flooring, broken towel bars, damaged car-
peting, hardwood and trim, and animal feces3 in most of
the rooms of the property. The severe and widespread
damage provided the jury with a basis to reasonably
find the necessary specific intent to find the defendant
guilty of violating § 53a-117e. In other words, the jury
reasonably could have inferred from the extent of the
damages in different areas of the property that the dam-
age was not caused by accident or neglect but, instead,
was done with the specific intent to cause the damage.
See, e.g., State v. Stephenson, supra, 207 Conn. App.
166 (‘‘[w]e therefore also must bear in mind that jurors
are not expected to lay aside matters of common knowl-
edge or their own observations and experiences [and]
[c]ommon sense does not take flight when one enters
a courtroom’’ (internal quotation marks omitted)).
Finally, the defendant’s conduct after damaging the vic-
tim’s property indicated his consciousness of guilt,
which the jury could have relied on to infer his specific
intent. See id., 171–72. Specifically, the defendant failed
to notify the victim of the damage, initially delayed
granting the victim access to the property, and refused
to allow the victim and a contractor into the property
until the police were called. On the basis of the totality
of the evidence produced at trial by the state, and the
reasonable inferences drawn therefrom, the jury rea-
sonably could have found that the defendant specifi-
cally intended to damage the victim’s property. For
these reasons, we conclude that the defendant’s suffi-
ciency claim is without merit.
     The judgment is affirmed.
 1
     General Statutes § 53a-117e (a) provides: ‘‘A tenant is guilty of criminal
damage of a landlord’s property in the first degree when, having no reason-
able ground to believe that he has a right to do so, he intentionally damages
the tangible property of the landlord of the premises in an amount exceeding
one thousand five hundred dollars.’’
   2
     General Statutes § 53a-3 provides in relevant part: ‘‘(11) A person acts
‘intentionally’ with respect to a result or to conduct described by a statute
defining an offense when his conscious objective is to cause such result or
to engage in such conduct . . . .’’
   3
     Although the lease permitted the defendant to have two declawed cats
on the property, when the victim inspected the property in December, 2017,
he observed that dogs were present.